Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
On Page 6 of the Remarks, Applicant argues “It would not have been obvious to have applied the polarizer protective layer of Han instead of the adhesive layer of Shutou. Additionally, because Han fails to teach the polarizer protective layer may have a function of optical compensation, Applicant submits that it would not have been obvious to have applied the polarizer protective layer of Han instead of the optical compensation layer of Shutou. Applicant submits that there is no apparent reason why one of ordinary skill in the art would have combined the teachings of Shutou, Kye, and Han to have arrived at the claimed invention of Applicant's claim 1.” Examiner respectfully disagrees. It is well-known in the art to have a protective layer on polarizing plates for the reason stated (stability between the layers and waterproof). Applicant can refer to additional art (see Conclusion). Further, motivation was provided in all present and previous combinations of references.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shutou et al., (KR10-2008-0063347) in further in view of Kye et al., (US 2008/0268182 A1) and Han et al., (WO 2016-085072 A1).
With respect to Claim 1, Shutou et al., teach a polarizing plate (Figure 1) comprising: a polarizing film (11, Figure 1), a first adhesive layer (15, Figure 1), a first optical compensation layer (12, Figure 1), and a second optical compensation layer (13, Figure 1) stacked in the stated order,
Shutou et al., fail to teach a second adhesive layer and wherein the polarizing plate has an elastic modulus of about 100 MPa to about 1,000 MPa, as measured on a surface of the second optical compensation layer at 25°C using a microindenter.
Kye et al., teach a liquid crystal display with a polarizer (130, Figure 2) and adhesive (abstract) with a second adhesive layer (second bonding layer 200, Figure 3; see also ¶[0028]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., having the polarizing plate with the teachings of Kye et al., having a second adhesive layer for the purpose of stability between the layers and waterproof (¶[0039]).
Han et al., teach a polarizer (title and abstract) wherein the polarizing plate (polarizer protective layer, Summary of the Invention, paragraph 8) has an elastic modulus of about 100 MPa to about 1,000 MPa (1,000 MPa-2,000 MPa, Summary of the Invention, paragraph 8), as measured on a surface of the second optical compensation layer at 25°C using a microindenter (Summary of the Invention, paragraph 8).
Shutou et al., in view of Han et al., discloses the claimed invention except for 100 MPa to about 1,000 MPa. Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., in view of Han et al., since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have 100 MPa to about 1,000 MPa for the purpose of stability and stiffness. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With respect to Claim 2, Shutou et al., teach wherein the first adhesive layer has higher tensile modulus than the second adhesive layer at 25°C (1,000 MPa-2,000 MPa, Summary of the Invention, paragraph 8).
Shutou et al., fail to teach a second adhesive layer.
Shutou et al., fail discloses the claimed invention except for the duplication of an adhesive layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate an adhesive layer, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate an adhesive layer for the purpose of additional stability of polarizer layers.
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., teach wherein the first adhesive layer has higher tensile modulus (1,000 MPa-2,000 MPa, Summary of the Invention, paragraph 8) than the second adhesive layer at 25°C (1,000 MPa-2,000 MPa, Summary of the Invention, paragraph 8).
With respect to Claim 3, Shutou et al., teach the polarizing plate according to    claim 1 (Figure 1) and the first adhesive layer (15, Figure 1) has a tensile modulus at 100°C of 1.0 x 104 to 6. 0 x 104 Pa (Page 14 of 43).
Shutou et al., fail to teach wherein the first adhesive layer has a tensile modulus of higher than about 1 MPa and about 220 MPa or less at 25°C.
Han et al., teach a polarizer (title and abstract) wherein the (polarizer protective layer, Summary of the Invention, paragraph 8) has an elastic modulus of about 100 MPa to about 1,000 MPa (1,000 MPa-2,000 MPa, Summary of the Invention, paragraph 8), as measured on a surface of the second optical compensation layer at 25°C (Summary of the Invention, paragraph 8).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., having 
With respect to Claim 4, Shutou et al., teach the polarizing plate according to    claim 1.
Shutou et al., fail to teach wherein the second adhesive layer has a tensile modulus of about 0.1 MPa to about 3 MPa at 25°C.
Shutou et al., fail discloses the claimed invention except for the duplication of an adhesive layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate an adhesive layer, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate an adhesive layer for the purpose of additional stability of polarizer layers.
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., wherein the second adhesive layer has a tensile modulus of about 0.1 MPa to about 3 MPa at 25°C for the purpose of stability and stiffness.
With respect to Claim 5, Shutou et al., teach the polarizing plate according to claim 1 (Figure 1), and the first adhesive layer (15, Figure 1).
Shutou et al., fail to teach the first adhesive layer is formed of an adhesive layer composition comprising an adhesive resin having a glass transition temperature of 50°C or higher, as measured before curing, and an isocyanate based curing agent, the isocyanate based curing agent being present in an 
Han et al., teach a polarizer (title and abstract) wherein adhesive layer is formed of an adhesive layer composition comprising an adhesive resin having a glass transition temperature of 50°C or higher (Section (A) Polyester (meth) acrylate), as measured before curing, and an isocyanate based curing agent (Section (A) Polyester (meth) acrylate), the isocyanate based curing agent being present in an amount of about 5 parts by weight to about 50 parts by weight relative to 100 parts by weight of the adhesive resin (Section (A) Polyester (meth) acrylate).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., having the polarizing plate with the teachings of Han et al., having the resin properties for the purpose of increased light energy and the excellent reactivity.
With respect to Claim 6, Shutou et al., teach the polarizing plate according to claim 5.
Shutou et al., fail to teach wherein the isocyanate based curing agent comprises a polyisocyanate based curing agent modified with an allophanate group.
Han et al., teach a polarizer (title and abstract) wherein the isocyanate based curing agent (Section (A) Polyester (meth) acrylate) comprises a polyisocyanate based curing agent (Section (A) Polyester (meth) acrylate) modified with an allophanate group (Section (A) Polyester (meth) acrylate).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Shutou et al., having the polarizing plate with the teachings of Han et al., having the resin properties for the purpose of increased light energy and the excellent reactivity.
With respect to Claim 7, Shutou et al., further teach the polarizing plate according to claim 1 (Figure 1), wherein the first adhesive layer (15, Figure 1) is formed of an adhesive layer composition comprising a (meth)acrylic copolymer having a glass transition temperature of 0°C or less (Section Adhesive 1), as measured before curing, and an isocyanate based curing agent (Section Adhesive 2), the isocyanate based curing agent being present in an amount of more than about 5 parts by weight and about 30 parts by weight or less relative to 100 parts by weight of the (meth)acrylic copolymer (Section Adhesive 1 and Section Adhesive 2).
With respect to Claim 8, Shutou et al., teach the polarizing plate according to claim 1 (Figure 1), wherein an adhesive layer is formed of an adhesive layer composition comprising a (meth)acrylic copolymer having a glass transition temperature of 0°C or less (Section Adhesive 1), as measured before curing, and an isocyanate based curing agent (Section Adhesive 2), the isocyanate based curing agent being present in an amount of about 0.001 parts by weight to about 10 parts by weight relative to 100 parts by weight of the (meth)acrylic copolymer (Section Adhesive 1).
Shutou et al., fail discloses the claimed invention except for the duplication of an adhesive layer. It would have been obvious to one having ordinary skill in 
With respect to Claim 9, Shutou et al., further teach the polarizing plate according to claim 1 (Figure 1), wherein the first optical compensation layer (12, Figure 1) has an in-plane retardation Re of about 225 nm to about 350 nm (200-330 nm) at a wavelength of 550 nm (Section First optical compensation layer), as calculated according to Equation 1: < Equation 1> Re = (nx - ny) x d, wherein nx and ny are refractive index of the first optical compensation layer (12, Figure 1) in the x and y axis directions at a wavelength of 550 nm, respectively, and d indicates a thickness (unit: nm) of the first optical compensation layer (12, Figure 1).
With respect to Claim 10, Shutou et al., further teach the polarizing plate according to claim 1 (Figure 1), wherein the first optical compensation layer is a liquid crystal film or a liquid crystal coating layer (Claim 2).
With respect to Claim 11, Shutou et al., teach the polarizing plate according to claim 10, wherein the first adhesive layer (15, Figure 1) is formed directly (see Figure 1) on the first optical compensation layer (12, Figure 1).
With respect to Claim 12, Shutou et al., teach the polarizing plate according to claim 10, wherein at least one of the first optical compensation layer (12, Figure 1) and the second optical compensation layer (13, Figure 1) has a thickness of about 1 m to about 10 
With respect to Claim 13, Shutou et al., further teach wherein the second optical compensation layer (13, Figure 1) has an in-plane retardation Re of about 100 nm to about 220 nm at a wavelength of 550 nm (Claim 2), as calculated according to Equation 1: < Equation 1> Re = (nx - ny) x d, wherein nx and ny are refractive index of the second optical compensation layer (13, Figure 1) in the x and y axis directions at a wavelength of 550 nm, respectively, and d indicates a thickness (unit: nm) of the second optical compensation layer (13, Figure 1).
With respect to Claim 14, Shutou et al., teach the polarizing plate according to claim 1 (Figure 1), wherein at least one of the first adhesive layer (15, Figure 1)  comprises a UV absorber (Page 13 of 43), the UV absorber comprising an indole-based UV absorber having a melting point of about 100°C or higher (Page 23 of 43).
Shutou et al., fail discloses the claimed invention except for the duplication of an adhesive layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate an adhesive layer, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate an adhesive layer for the purpose of additional stability of polarizer layers.
With respect to Claim 15, Shutou et al., further teach wherein the UV absorber has a maximum absorption wavelength of higher than about 390 nm and about 400 nm or less (Page 23 of 43).
With respect to Claim 16, Shutou et al., further teach the polarizing plate according to claim 14, wherein the UV absorber is present in an amount of about 
With respect to Claim 17, Shutou et al., further teach the polarizing plate according to claim 14, wherein the polarizing plate has a light transmittance of about 3% or less at a wavelength of 405 nm or less (Page 24 of 43).
With respect to Claim 18, Shutou et al., further teach an optical display (liquid crystal display, Claim 1) comprising the polarizing plate according to claim 1 (Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al., (US 2009/0067047 A1)
Choi (US 2005/0253977 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872